United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-1207
                                      ___________

Teresa Ballard, individually               *
and on behalf of others similarly          *
situated; Kenisha Bryant,                  *
individually and on behalf of others       *
similarly situated; Robert Robey,          *
individually and on behalf of others       *
similarly situated; Cheryl King,           *
individually and on behalf of others       *
similarly situated; Richard Lynn,          *
individually and on behalf of others       *
similarly situated; Crystal                *
Luebbers, individually and on              *   Appeal from the United States
behalf of others similarly situated,       *   District Court for the Western
                                           *   District of Arkansas.
             Plaintiffs/Appellants,        *
                                           *        [UNPUBLISHED]
      v.                                   *
                                           *
AA Check Cashiers, Inc.,                   *
doing business as Payday Check             *
Cashers; Advance America                   *
Cash Advance Centers of                    *
Arkansas, Inc.; Affordable                 *
Pawn And Loan, Inc., doing                 *
business as Affordable Cash Advance;       *
Check 'N Go of Arkansas, Inc.;             *
Chek-Mark Cashing Center,                  *
Inc.; E-Z Money Express, LLC;              *
Eastside Check Cashers, Inc.;              *
First American Cash                        *
Advance of Arkansas, LLC;                  *
Shulertown, Inc., doing business       *
as Mountain Man Cash Advance;         *
Emerson Monument                      *
Company; Payday Advances              *
of Springdale, Inc.; Payday           *
Money Store, Inc.; A to Z             *
Pawn, Inc.; Z-Rep, Inc., doing        *
business as B & D Check Cashers;      *
Westark Financial                     *
Consultants of Springdale,            *
Inc., doing business as American      *
Check Cashers; Westark                *
Financial Consultants of              *
Fayetteville, Inc., doing             *
business as American Check Cashers;   *
National Cash, Inc.; Roger C.         *
Limore; Cathy S. Limore;              *
William Webster; GDJ, Jr.             *
Investments, LP; MSS Group,           *
LLC,                                  *
                                      *
            Defendants/Appellees,     *
                                      *
Stewart H. Johnson; A.                *
Foster Chapman,                       *
                                      *
            Defendants,               *
                                      *
Dan C. Breeden, Jr., Trustee          *
under trust agreement dated 4/21/98   *
establishing AAI/GDJ III Trust;       *
Dan C. Breeden, Jr., Trustee          *
under trust agreement dated 4/21/98   *
establishing AAI/SPJ Trust,           *
                                      *
            Defendants/Appellees,     *
                                      *

                                      -2-
Brannon Investments, L.P.;           *
Susan Johnson irrevocable            *
trust dated 12/13/94, Trust;         *
Stewart H. Johnson,                  *
                                     *
             Defendant,              *
                                     *
Columbia Investments, L.L.C.;        *
                                     *
             Defendant/Appellee,     *
                                     *
Laurel Investment Partners, LLC;     *
                                     *
             Defendant,              *
                                     *
John Loraine; Paul Mather;           *
Charles Hawbaker; Jared A.           *
Davis; A. David Davis; Laura         *
E. Klekamp; Janice G. Hanna;         *
Mark B. Hanna; Charles J.            *
Fowler; SBS Investments,             *
LLC; John Tacker; John               *
Kugler; Larry Kugler;                *
Maurice Thomas; Robert               *
Fuqua; Dale Nichols; Jay             *
Breslau; Kerri Breslau;              *
W. Cosby Hodges, Jr.,                *
                                     *
             Defendants/Appellees,   *
                                     *
Old Republic Surety Company,         *
                                     *
             Defendant,              *
                                     *
Hartford Fire Insurance              *
Company; American                    *
Manufacturers Mutual                 *

                                     -3-
Insurance Company; Western                 *
Surety Company; Arkansas                   *
Check Cashiers Association,                *
Inc.; John Does, 1-100,                    *
                                           *
             Defendants/Appellees.         *

                                     ___________

                              Submitted: September 14, 2001

                                   Filed: September 25, 2001
                                    ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       The plaintiffs below appeal the district court's 1 decision dismissing their claim
for lack of subject matter jurisdiction. We have carefully reviewed appellants'
submissions on appeal and find them to be without merit. We therefore affirm the
district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -4-